Citation Nr: 1340538	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-47 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include residuals of L4-S1 spondylosis with L5-S1 fusion. 

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1978 to May 1978.  She had subsequent service in the Air National Guard of Georgia, and Air Force Reserve to include from March 2003 to April 2004, from November 2004 to September 2005, and from September 2007 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This claimant has "veteran" status through a period of active duty, specifically February 1978 to May 1978.  

To be awarded benefits for reserve service, a service member must die or become disabled as a result of an injury during INACDUTRA or an injury or disease during ACDUTRA.  See 38 U.S.C.A. § 101(24)(B)(C); 38 C.F.R. § 3.6(a).

As applicable here, where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, if the claimant has achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, however, because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C.A. § 101(24)(B)), the application of 38 U.S.C.A. § 101(24)(B) requires direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Similarly, where a claim is based on a period of INACDUTRA, the presumption of aggravation is not applicable, even if the claimant has achieved "veteran" status during a prior period of service for the same reasons listed above.  Smith v. Shinseki, 24 Vet. App. 40, 48 n.7 (2010).

The Veteran contends that she is entitled to service connection for a lumbar spine disorder and a bilateral hip disorder as secondary to such lumbar spine disorder.  Essentially, the Veteran contends that years of lifting as required in her military occupational specialty have aggravated her back condition, or that her back was without pain for many years following the 1987 accident, but reinjured in 2006 and/or 2007 while lifting, such that she had to undergo subsequent surgery.  

Medical evidence of record indicates that in 1987 the Veteran was in a motor vehicle accident in which she injured her back.  She did not have active service at that time.  

Periodic examinations showed that the Veteran reported pulling her back in October 2006, and experiencing pain while lifting a parachute in February 2007.  A February 2007 request for permission to do inactive duty training is of record, which is suggestive that the Veteran may have been on ACDUTRA; however, the personnel records do not show the nature of her service during this time.  

In June 2007 the Veteran underwent surgery for her L5-S1 degenerative disc disease with instability; L5-S1 instability adjacent to an existing spontaneous L4-5 fusion; and, L5-S1 bilateral foraminal stenosis and spondylosis.  

An August 2008 letter from James Lindley, M.D., indicated that the Veteran had been involved in an accident in 1987 and sustained traumatic spondylolisthesis at L4-5, for which the adjacent level was treated conservatively, and the Veteran later developed spontaneous fusion with persistent spondylolisthesis at the L4-5 level.  In 2007 evaluation showed the Veteran had developed severe degenerative disc disease at L4-5 with spondylosis consisting of bilateral foraminal narrowing and a disc protrusion at the L5-S1 level, for which she underwent fusion.  Dr. Lindley indicated that the Veteran had described performing heavy physical activity over many years in the military.  He opined that mechanical wear and tear imparted on the spine from her physical job activities in the military contributed to the Veteran's lumbar spine problems, in addition to adjacent level stresses from trauma and fusion with deformity at the L4-5 level.  

Colonel Gary Harvey, Chief of Aerospace Medicine, opined that although there was not a specific documented injury noted in the medical record, it was highly probable that the Veteran's duties as a Life Support Specialist for nearly 30 years, with five deployments in support of Operation Iraqi Freedom and Enduring Freedom, and participation in multiple operational readiness exercises contributed to the aggravation of her initial L4-5 injury and development of severe degenerative disc disease with subsequent medical disqualification from service.  

It is unclear whether the Veteran's reported back injury from lifting a parachute in October 2006 and February 2007 were incurred while in an INACDUTRA status.  The Board would find it helpful if the RO would clarify the Veteran's service status from 1978 to 2008, and specify when she was on active duty, ACDUTRA, or INACDUTRA.  

The Board also finds the medical records inconclusive as to whether the Veteran is suffering from a lumbar spine injury, disease, or combination of the two.  For instance, she injured her back on several occasions, but has also been diagnosed as having degenerative disc disease.  The Board would find a medical examination and opinion helpful.  First, the examiner should opine as to whether the Veteran's current lumbar spine condition is an injury or disease, and then, whether it is at least as likely as not (a) incurred or (b) aggravated, permanently worsened, during a period of active service, ACDUTRA, or INACDUTRA.  Aggravation indicates that there is (i) an increase during service of the disease or injury and (ii) such increase is beyond the natural progression of the disease or injury.  Reasoning should be provided for all opinions expressed.  

In addition, the Veteran contends that her bilateral hip disability is secondary to a low back disorder, and the medical records show that she has a history of hip pain with numbness.  As such, the examiner should also opine as to the nature and extent of any bilateral hip disability, and whether this is an injury or disease, and whether it is at least as likely as not (a) incurred or (b) aggravated during active service, ACDUTRA, or INACDUTRA.  In addition, if the examiner found that the Veteran's lumbar spine disability was aggravated during service, then the examiner should opine as to whether the bilateral hip disability was at least as likely as not (i) caused or (ii) worsened by the lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA for the period of service in the U.S. Air Force Reserves through 2008, and obtain all treatment records from all periods of ACDUTRA and INACDUTRA.  

2.  Then, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any lumbar spine disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination and should be reviewed prior to rendering any opinions. 

As it relates to any diagnosed lumbar spine disorder, the examiner is requested to render the following opinions: 

a.  Did the Veteran's lumbar spine disorder clearly and unmistakably pre-exist her Reserve service?

b.  If it is your opinion that the lumbar spine disorder preexisted service, then is it a result of injury or disease?

c.  If it is an injury or disease, did it permanently worsen as a result of ACDUTRA, or if an injury, did it permanently worsen during INACDUTRA service? 

d.  If it is your opinion that the lumbar spine disorder permanently worsened in severity during a period of ACDUTRA or INACDUTRA service, was there permanent worsening beyond the natural progress of the disease? 

e.  If the examiner concludes that the Veteran's lumbar spine disorder did not pre-exist service, is it as likely as not (probability 50 percent of more) that it is directly related to any period of ACDUTRA or INACDUTRA, that is, whether the current lumbar spine disorder began during a period of ACDUTRA or INACDUTRA? 

f.  If the examiner concludes that the Veteran's lumbar spine disorder was incurred in or aggravated by service, ACDUTRA, or INACDUTRA, then the examiner should opine as to whether any bilateral hip disability is at least as likely as not (i) caused by or (ii) aggravated by (permanently worsened by) the lumbar spine disorder.

The examiner should provide a rationale for all conclusions reached.

3.  After completion of the above and any development resulting from this remand, re-adjudicate the issues of service connection for lumbar spine and bilateral hip disabilities.  If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


